Case 7:20-cv-08197-VB Document 7 Filed 11/20/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-- ---- X
THE ANNUITY, PENSION, WELFARE,
TRAINING AND LABOR MANAGEMENT
COOPERATION TRUST FUNDS OF THE
INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 14-14B, AFL-CIO, by
their trustees Edwin L. Christian, Christopher T.
Confrey, John Cronin, Joseph Byrne, Kenneth
Klemens, Jr., John F. O'Hare, William Tyson
and Michael Salgo and INTERNATIONAL
UNION OF OPERATING ENGINEERS
LOCAL 14-14B, AFL-CIO, by its business
manager Edwin L. Christian
Plaintiffs,

 

Vv.

PCI Industries Corp.,
Defendant,
Seen eee eee eee ----X

 

 

ORDER

20 CV 8197 (VB)

 

On October 2, 2020, plaintiffs the Annuity, Pension, Welfare, Training and Labor
Management Cooperation Trust Funds of the International Union of Operating Engineers Local
14-14B, AFL-CIO and International Union of Operating Engineers Local 14-14B, AFL-CIO,
commenced the instant action against defendant PCI Industries Corp. (Doc. #1).

On October 19, 2020, plaintiffs docketed a proof of service indicating service on

defendant on October 15, 2020. (Doc. #6). Accordingly, defendant had until November 5, 2020,

to respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)(i).

To date, defendant has neither appeared in this action nor answered, moved, or otherwise

responded to the complaint.
Case 7:20-cv-08197-VB Document 7 Filed 11/20/20 Page 2 of 2

Accordingly, provided that defendant remains in default, plaintiffs are ORDERED to seek
a certificate of default as to defendant by December 3, 2020, and thereafter to move, by order to
show cause and in accordance with the Court’s Individual Practices, for default judgment against
defendant by December 17, 2020. If plaintiffs fails to satisfy either deadline, the Court may
dismiss the case as to defendant without prejudice for failure to prosecute or failure to
comply with court orders. Fed. R. Civ. P. 41(b).

Dated: November 20, 2020
White Plains, NY
SO ORDERED:

ul

Vincent L. Briccetti
United States District Judge

 
